Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 1 of 17

Notice of Removal with
Verified Affidavit by kellee baker

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
|
DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS INDENTURE TRUSTEE
FOR MORTGAGE IT TRUST 2004-1

Case: 1:19-cv-01683
Assigned To : Lamberth, Royce C.
Assign. Date : 6/5/2019

Plaintiff Description: Pro Se General (F-Deck)
Columbia Case No:2017 CA 000093 R(RP)]
KELLEE BAKER
Defendant

|
|
|
|
|
Vv. |  |formerly Superior Court of the District of
|
|
|

 

NOTICE OF REMOVAL
with Verified Affidavit

Defendant, KELLEE BAKER, by and through her Administrator Kellee Baker, hereby removes
Case No. 2017 CA 000093 from the Superior Court for the District of Columbia, to the United
States District Court for the District of Columbia pursuant to 28 U.S.C. §§ 1331, 1441, 1444 and
1446, and as grounds for its removal states as follows with verified affidavit:

BRIEF STATEMENT OF THE CASE

1. Plaintiff does business in the State of New York.

2. Defendant does business in the District of Columbia.

3. Plaintiff made a claim of $417,129.19 against Defendant based on a security.

4. Defendant, by and through its Administrator, has previously settled and satisfied the
claim amount with the original lender, the company that claims to be the servicer for
Plaintiff and the Superior Court for the District of Columbia.

5. Plaintiff continues to pursue this settled and satisfied claim in violation of various federal

laws, listed below under Subject Matter Jurisdiction.
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 2 of 17

SUBJECT MATTER JURISDICTION

6. lI appoint this Court jurisdiction to administer over this matter, in which it is eligible due
to Plaintiff invoking a claim regulated by the Uniform Commercial Code and Plaintiff's
violations of various federal laws, including, but not limited to 18 U.S.C. §§ 1341-1342,
18 U.S.C. § 2, 15 U.S.C. §§ 1692-1692n (Fair Debt Collection Practices Act), and 15
U.S.C. §§ 1601-1616 (Consumer Credit Cost Disclosure). Based on Plaintiffs actions,
the United States must be added as a party to this action.

Defendant will add the following people to this action:

i. United States as a party to this action pursuant to 28 U.S.C. § 2410
ii. Clerk of the Superior Court for the District of Columbia
il. Mortgage IT
iv. Computershare Holdings, Inc. d/b/a Specialized Loan Servicing LLC
v. Jeffrey Nadel
vi. Scott Nadel

vii. Daniel Mendel
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 3 of 17

ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

7. A true and correct copy of the original complaint have been filed with this Notice of
Removal and any other documents filed in the Superior Court of the District of Columbia
will be filed within 30 days of the filing of this Notice of Removal.

8. This Notice of Removal has been filed within 30 days of the date that Defendant was
handed the Complaint in this matter. Removal is therefore timely in accordance with 28
U.S.C. § 1446(b).

9. Venue is proper because the U.S. District Court for the District of Columbia is the federal
judicial district embracing the Superior Court for the District of Columbia where the
Complaint was originally filed.

CONCLUSION

By this Notice of Removal, Defendant does not waive any objections it may have as to service,
jurisdiction or venue, or any other defenses, objections or counter-claims it may have to this
action. Defendant intends no admission of fact, law or liability by this Notice, and expressly
reserves all defenses, motions, pleas, and/or counter-claims.

VERIFICATION
Verified Affidavit
Greetings, Comes All, Known By These Presents:
TO SAID COURT CLERK (references to Clerk in this affidavit reference the Clerk of the
Superior Court of the District of Columbia), I declare this Affidavit as Declaration for credits
are true and correct due to first-hand knowledge. Affiants here now presents this affidavit in said
[cJourt for decree to said [c]lerk as fiduciary for state by a bona fide power of appointment for

taxpayers. Being registered administrator, attorney in fact oversees all matters for name d/b/a
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 4 of 17

KELLEE BAKER et.al., hereafier; Please take notice hereafter administrator appoints Clerk to
give notice for all claims that credit was delivered, in the book-entry by my application for a gift
credit to accounts listed within this instrument as charged. Pay to the order: United States
Treasury received and book entry credit ledger in transcript of “taxpayer account” Department
of Treasury Internal Revenue Service for KELLEE BAKER xxxxx6848 accepts for the United
States of America with honor by “full faith and credit” as follows:
I) Verification of Credit in account via United States Postal Service certified and delivered
as (acceptance/ received January 7, 2019 by Agents Leon Roy acceptance as signature of
endorsement as: 7018 1830 0001 5738 5577 for credit due sum amount $ 417,129.19 for

2017CA93RRP plus services for face instrument [$ 349,800.00] private contracts)

Furthermore, as you know our systems of credits/debts provide the necessary standards for
the pledges of the state, government obligations for weights and measures in fundamental in
commerce. According to such protection of “good faith” it a crime for a person acting under
color of any law to willfully deprive a person of a right or privilege protected by the Constitution
or laws of the United States of America.

To wit: “A national Bank cannot lend its credit to another by becoming surety, endorser,
or guarantor for him, such an act being ultra vires,” Merchant’s Bank of Valdosta v. Baird 160 F.
642.

Based on the foregoing, as administrator of KELLEE BAKER, I hereby: the entity(s)
without proof of claim which trespass on my estate I accept their offer to settle as fiduciary along

with clerk to oversee full settlement of “public debt” pay to order of United States Treasury:
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 5 of 17

which the following notices shall be delivered to all interested collections company, agents or
representatives.

Thank you for your compliance,

 

 

Authorized Representative

 

 

 

Consummatum est, Fiat
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 6 of 17

Affidavit of Mail by Certificate of Service

I] HEREBY CERTIFY that a copy of the Notice of Removal with Verified Affidavit was

sent via certified mail, return receipt, postage prepaid on June 3, 2019 to:

U.S. District Court for the District of Columbia
333 Constitution Avenue N.W., Civil Division
Washington D.C. 20001

Office of Clerk Superior Court
Of The District of Columbia
500 Indiana Avenue NW
Washington, DC 20001

The Law Offices of Jeffrey Nadel
4041 Powder Mill Road, Suite 415
Calverton, MD 20705

 

‘Zo Wig e Bey L

Kellee Baker, Administrator

 

 

 
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 7 of 17

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

DEUTSCHE BANK NATIONAL TRUST

COMPANY, AS INDENTURE TRUSTEE
FOR MORTGAGE IT TRUST 2004-1
Plaintiff

Kellee Baker, Administrator
d/b/a KELLEE GENEAN BAKER

Vv.
KELLEE BAKER
Defendant

|
|
|
|
|
| Case No:2017 CA 000093 R(RP)|
|
|
|

 

NOTICE OF FILING OF NOTICE OF REMOVAL

TAKE NOTICE THAT, on June 3, 2019, KELLEE BAKER, by Administrator Kellee
Baker, filed a Notice of Removal, pursuant to 28 U.S.C. §§ 1331, 1441, 1444 and 1446,
removing the above-captioned action from the Superior Court of the District of Columbia to the
United States District Court for the District of Columbia. A true and correct copy of the Notice
of Removal with Verified Affidavit is attached hereto.

TAKE FURTHER NOTICE, that upon the filing of the Notice of Removal with the Clerk
of the United States District Court for the District of Columbia, KELLEE BAKER has effected
removal and the Superior Court shall proceed no further in this action unless and until the action
is remanded pursuant to 28 U.S.C. §§ 1446(d), unless the Clerk of this Court does what he is
appointed and instructed to do regarding Kellee Baker’s instructions for credit and dismissal.

Thank you for your compliance,

 

 

Authorized Representative

 

 

 

Consummatum est, Fiat
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 8 of 17

Affidavit of Mail by Certificate of Service

[T HEREBY CERTIFY that a copy of the Notice of Removal with Verified Affidavit was

sent via certified mail, return receipt, postage prepaid on June 3, 2019 to:

U.S. District Court for the District of Columbia
333 Constitution Avenue N.W., Civil Division
Washington D.C. 20001

Office of Clerk Superior Court
Of The District of Columbia
500 Indiana Avenue NW
Washington, DC 20001

The Law Offices of Jeffrey Nadel
4041 Powder Mill Road, Suite 415
Calverton, MD 20705

 

Kellee Baker, Administrator

 

 

 
Case 1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 9 of 17

LAW OFFICES OF
JEPFREY NADEL
4041 POWDER MILL ROAD
SUITE 415
CALVERTON, MD 20705
240-473-5000

FILe NUMBER; 20714

142004-1

DISTRICT OF COLUMBIA SUPERIOR COURT
CIVIL BRANCH |.
500 Indiana Avenue, N.W. .
Washington, D.C. 20001
Deutsche Bank National Trust Company,
as Indenture Trustee for. Mortgage IT Trust

Case Number, _

c/o Law Offices of Jeffrey Nadel _
4041 Powder Mill Road, Suite 415 | Judge Assigned:
Calverton, MD 20705 Next Event:

Plaintiff
Kellee Baker

29 Florida Avenue Northwest
Washington, DC 20001

 

Defendant(s) _

 

 

 

COMPLAINT FOR JU DICTAL FORECLOSURE SALE
 ACTIONIN VOLVING REAL PROPERTY |

Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for Mortgage IT
Trust 2004-1 “Plaintiff” )s by counsel, files this Complaint for judicial foreclosure under
D: C. Code § 42+ 816 -.against Defendant(s) Kellee Baker, Kellee Genean Baker
‘(“Defendant(s)”) and in support thereof states as follows:
| ES AND JURISDICTION

1. Kellee Baker is/are the record owner of the real property located at 29 Florida
Avenue Northwest, Washington, DC 20001, (the “Property”), by virtue | of a deed.
recorded with the Recorder of Deeds, a copy of which is attached hereto as Exhibit A
_ The Property is located within the District of Columbia.

Plaintiff is the. beneficiary of a Deed of Trust, which is secured by the Property.

The Court has personal jurisdiction over Defendant(s).

Jurisdiction in this Court is proper under D.C. Cope § 11-921.

FACTS

as SS

6. Plaintiff incorporates the preceding allegations asif fully set forth herein.

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 10 of 17

LAW OFFICES OF
' JEFFREY NADEL

4041 POWDER MILL RoaD*

SUITE 415

CALVERTON, MD 20705

240°473"5000
FILE NUMBER: 20714

 

7. On July 15, 2004, Mortgageit, Inc., loaned Defendant(s) Three Hundred Forty-Nine
Thousand, Eight Hundred and 00/100 Dollars ($349,800.00 (the "Loan"), and Defendant(s)
executed a promissory note (the "Note"), reflecting the Loan’s terms. A copy of the Note
is attached hereto as Exhibit B a

8. To secure repayment of the Note, Defendant(s) executed a deed of trust (the
"Deed of Trust"), dated July 15, 2004, encumbering the Property and recorded in the land
records of the District of Columbia as Instrument Number 2004121793; said Deed of
Trust was re-recorded on October 18, 2005 in Instrument Number 2005149405, A copy of

11 the Deed of Trust and re-recorded Deed of Trust is attached hereto as Exhibit C

9, Plaintiff is the current’ beneficiary of the Deed of Trust. A copy of an assignment of
the Deed of Trust to Plaintiff is attached hereto as Exhibit _D .
10, Plaintiffis the current holder of the Note and beneficiary of the Deed of Trust, Plaintiff
further asserts that it has the right to foreclose and the basis for such assertion is the secured
party’s ownership/holding of the Note and/or Deed of Trust. |
COUNT ONE

-. -(Judicia] Foreclosure Sale) :\. -
11. Plaintiff incorporates the preceding allegations as if fully set forth herein, |
12. On or about March 1, 2012, Defendant(s) defaulted under the terms of the Note and
Deed of Trust by failing to make the required monthly payments.
13, On or about April 22, 2015 pursuant to the Deed of Trust, Plaintiff effectuated the
mailing of a. demand letter to Defendant(s), stating the total amount needed to cure the

default. A copy of the demand letter is attached hereto as Exhibit E. »

14, Defendant(s) ‘failed to cure the default, and therefore, pursuant tothe terms of the

|| Deed of Trust, the loan was accelerated. —

15, As of July 6, 2016 Defendant owes $417,129:19 to Plaintiff under the Note, exclusive

of any costs or fees incurred herein; See pay off attached hereto as Exhibit F°

(16. “Interest, taxés, insurance, ‘and other elements of the debt continue to accrue.

17. Department of Défense records indicate’ that Defendant(s) is not on active military
duty. A copy of the relevant Department of Defense Manpower Data Center Status
Report(s) are attached hereto as Exhibit G .

1]18. - Plaintit? appointed Jeffrey Nadel, Scott Nadel and Daniel Menchel as Substitute

2

 

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 11 of 17

 

LAW OPPICES OF
JEFFREY NADEL
4041 POWDER MILL Roap
SUITE 415
CALVERTON, MD 20705
240-473-5000

FILE NUMBER: 20714

 

| Trustees (the “Substitute Trustees”) under the Deed of Trust through a Deed of
+ Appointment of Substitute Trustees recorded in the land records: of the: District of

| Columbia. A copy ofthe executed Appointment of Substitute Trustees is attached hereto:as

| Exhibit H

|19, At this time, there are no. known. title defects or other issues that would preclude a
| judicial foreclosure,

20. If defects. or other issues are discovered in the course of this action, Plaintiff |
|. Fequests that this Court allow Plaintiff to amend the action to include any necessary

| party to accomplish complete justice.

21. D.C. Code §42-803 defines a deed of trust as follows: “The legal estate conveyed
..to a trustee to secure a debt... shall. be construed and held to be a qualified fee

simple, determinable... by judicial decree for the causes hereinafter mentioned.”

22. D.C, Code §42-816 confers equitable power upon the Court in considering
applications to foreclose any mortgage or deed of trust to "...instead of decreeing
that the mortgagor be foreclosed and barred from redeeming the mortgaged property, to
order and decree that ‘said property be sold and the Proceeds be brought into court to be
applied to the payment of the debt secured by said mortgage... ,

23. D.C. Code §42-806 permits the court to enter such order and decree as it deems
proper to accomplish a foreclosure in equity:

Where any bill or bills, suit or suits, shall be filed...under or by virtue
of any mortgage or mortgages thereof, to compel the defendant or
defendants... to pay the plaintiff... the principal money and interest due

on any such mortgage... and in default of payment thereof, to foreclose
such defendant or defendants of his, her, or their right or equity of
redeeming... . such equity court.. » may and shall at any time or times..
make such order or decree therein... -and all parties to such suit or suits
shall be bound by such order or decree so made..

24, The Court is explicitly authorized to take notice of any defenses to the foreclosure by
D.C. Code §42-812 and to proceed in equity thereon.

1/125. Plaintiff is entitled-to enforce its Deed of Trust via a judicial foreclosure of the | °

Property.

26. D.C. Code §42-815.02, only applies to a non-judicial foreclosure proceeding under the |

power of sale clause of the deed of trust, which in this instant case does not apply.
3.

 

 
Case

LAW OFFICES OF
JRPFREY NADEL
4044 POWDER MILL ROAD
Surre 415
CALVERTON, MD 20705
240-473-5000

PILE NUMBER: 20714.

 

1:19-cv-01683-RCL Document1 Filed 06/05/19 Page 12 of 17

Specifically the new law 120-0040, titled Saving DC Homes from Foreclosure
Clarification and Title Insurance Clarification Amendment Act of 2013 states, “...the act
shall not apply to actions for judicial foreclosure under section 95 of An ‘Act to establish a
code of law for the District of Columbia, approved March 3, 1901 (31 Stat. 1271, D.C.
‘Official Code § 42-816), or any other judicial foreclosure permitted under existing laws.”;
see also, D.C. Code 42-815.04. | |

|27. Neither mediation nor any mediation certificate is required herein.

28. Plaintiff is willing to participate in a mediation conducted by a neutral third-party

mediator if Defendant(s) appears and requests the same.

|29. The Substitute Trustees have been appointed as Substitute Trustees for purposes of

foreclosure, and have knowledge and experience in the foreclosure field, and upon
posting a bond in the amount of $25,000.00 into the Court, they should be authorized
to carry out the foreclosure by sending notices of the time, place and terms of the auction
to all junior lienholders, owners of record; and occupants, by certified mail, return receipt
requested and by first class mail, no more than 30 days and no less than 10 days before the
auction in addition to publishing advertisements consistent with the terms of the Deed of
Trust and District of Columbia Code, and thereafter selling the property at auction subject
to confirmation or-ratification by this Court. The publication shall .run in-a newspaper of
general circulation once a week for four consecutive weeks leading up to the auction.

30. Altematively, the Substitute Trustees may be appointed as Officers of the Court for
purposes. of selling the Property under SCR-308(b) upon posting a bond in the amount
of $25,000.00 into the Court.

31. The Substitute Trustees can appoint an Attorney to appear on behalf of the Substitute
Trustees o.. supervise and attend the sale. The Substitute. Trustees may require a
purchaser to post a:nonrefundable deposit of up to 10% of the price bid in certified funds, .
may. condition the right to bid or acceptance of bids upon a showing of said deposits, and
reserve the right to reject any bid made by anyone who does not have the deposit in hand at
the auction. The Substitute Trustees. shall hold any deposit in a non-interest bearing trust

account.

|/32, The Substitute Trustees may establish additional terms of sale as may be appropriate

in their judgment to-promote the best price at the auction so long as the same remain

4

 

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 13 of 17

LAW OFFICES OF
JEFFREY NADEL
4041 POWDER MILL RoaD
SUNE 415
CALVERTON, MD 20705
240-473-5000

PILE NUMBER; 20754

 

consistent with, and do not alter, the specific terms and conditions of the Deed of Trust

| and this Court’s Decree,
{33. The Substitute Trustees may enter into a contract of sale with the highest qualified

bidder subject to ratification by the Court, and any memorandum of sale must indicate

that the sale is subject to said ratification.

134. If a Third Party is successful at auction the bond shall be increased to the full
1 amount of the purchase price, which shall be posted prior to ratification by this Court.

35. The Plaintiff should be permitted to submit bid(s) at the sale aforesaid on credit up
to the full amount of the debt and all costs incurred under the terms of the Note and Deed
of Trust. See D.C. Code § 42-817,

36. After the foreclosure sale, the Substitute Trustees will file with the Court a Verified
Report of Sale in compliance with SCR-308(b)(4).

37. The Substitute Trustees/Officers appointed to sell the Property are entitled to
receive a Trustee's Commission per the Deed of Trust and D.C. Code, and may request the
same in the Verified Report of Sale.

38. Unless otherwise ordered at the time of ratification, settlement shall occur by
payment of all sums due under the bid in certified funds to the Substitute Trustees. within
sixty (60) days from .the entry of an Order ratifying the Sale. If the purchaser fails or
refuses to settle within the allotted time frame, the deposit will. be forfeited and the
Substitute Trustees may apply the deposit toward costs, fees or their compensation
associated with the initial. auction and the resale process. Any remaining amount shall be

credited to the underlying debt.
39, After the purchaser's funds submitted to the Substitute Trustees have cleared, the
Substitute “Trustees -shall execute and deliver a Trustees' Deed, transferring title to the

purchaser. The costs of recording the Deed aforesaid shall be upon the purchaser.

40. Within sixty (60) days of settlement, the Substitute Trustees shall file evidence of the

settlement including a copy-of the Trustee's Deed, a proposed accounting and distribution
of funds, and a proposed order ratifying the distribution. A copy of the aforesaid shall be
sent’ to the borrower and-all junior lien holders and must inform them that claims or
disputes must be: filed within-fourteen (14) days or the distribution may be ratified without —
further hearing.

 

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 14 of 17

LAW OFFICES OF
JEFFREY NADEL
4041 POWDER MILL ROAD
SUITE 415
CALVERTON, MD 20705
240-473°§000

FILE NUMBER: 20714

 

41. Any unclaimed funds due to the junior lienholders, owners, or any other party may
be identified for payment into the Court registry, and, upon payment thereof, the Substitute
Trustees may request a determination that their duties have been discharged and the
case be closed with the bond released,

42. Pursuant to the Deed of Trust, Plaintiff is entitled to collect all expenses incurred in
pursuing the remedies provided under the Deed of Trust, including, but not limited to
reasonable attorneys’ fees, filing fees, costs of publication, costs associated with the sale,
mailing costs, and the costs of title evidence, proof of which will be submitted in the
Verified Report of Sale prior to ratification or confirmation. — | |

43. If any Defendant has been previously discharged in a Bankruptcy case involving this
loan and did not sign a reaffirmation agreement, then this action seeks only to foreclose
upon the subject property In Rem and does not seek to collect any debt against said
Defendant personally or to pursue a deficiency against any discharged Defendant.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award the

following relief:

A. Find Defendant(s) in default of the mortgage obligation.

B. - Appoint the Substitute Trustees to act as trustees/officers ‘to sell the Property at a

public auction, send appropriate notices, and publish advertisements for same. .

€. Order that the Substitute ‘Trustees are empowered to auction the Property on a date

and in a manner deemed appropriate, to continue the auction for a period not to exceed

thirty (30) days without further leave of court, and to enter into a contract(s) of sale for
the Property, which shall be subject to review and confirmation or ratification by this Court.

D.: Order’ that the Substitute Trustees must submit a Verified Report of Sale to this

Court within a reasonable time following the auction, .

E, ° Award all appropriate commissions due to the Trustees and-Auctioneer as set forth

in the: Deed of Trust. : |

F. Order that Plaintiff is entitled to collect from the proceeds of the sale its reasonable —

attorneys’ fees and costs incurred in the instant action: ‘ oe

G. Grant such other relief deemed just and proper.

 

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 15 of 17

LAW OPRICES OF
JEPPREY NADEL
4042 POWDER MILL Roap
SUITE 415
CALVERTON, MD 20705
240°473-5000

FILE NUMBER: 20714

 

 

   

    
 

 

     
  

ee

etn

Jeffrey Nadel 955-880
Scott Nadel 488-717
Daniel Menchel 414-851

Law Offices of Jeffrey Nadel.
4041 Powder Mill Road, Suite 415
Calverton, Maryland 20705
240-473-5000

jeff@lojniaw.com
scottnadel@lojnlaw.com
dmenchel@lojnlaw.com
Attorneys for Plaintiff

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 16 of 17

LAW OFPICES OF
Jerrrey NADEL
4041 POWDER MILL ROAD
SUITE 415

CALVERTON, MD 20705

240-473-5000
FILE NUMBER: 20714

{Stateof___— Colorado }
\County of __ Douglas _}s

VERIFICATION

T verify under penalty of perjury that I have the authority to verify this particular pleading on
behalf of the Plaintiff, and that the facts stated in the pleading are true and correct.

Deutsche Bank National Trust Company, as
Indenture Trustee for Mortgage IT Trust 2004-1
By: Specialized Loan Servicing LLC its servicing
agent NOV i 8 2016
By: ope tis [|
sine: XQ] A

progident

Second”

7

Title:

 

 

On this AY day” of. Dav. / , 201 (2 before me; the’ undersigned officer,

personally appeared _ Cynthia Wallace: "who is the ___ Seond Assistant Vice Preaidant
of Specialized Loan Servicing LLC, as servicing agent’ for Deutsche Bank National Trust
Company, as Indenture Trustee for Mortgage IT Trust 2004-1 , known to me (of- satisfactorily

proven) to be the person whose name is subscribed to the ‘within. Verification and
Second Assistant Vice Preaidand fo
t

 

acknowledged that he/she executed same in his/her capacity as

 

the purposes herein contained.

In witness hereof I hereunto set my hand and official seal.

f j} — EUSEA “SAIN”
alee ule bs bor CEARY PUBLIC

STATE OF COLORADO

 

 

jNotar
y Ce MY COMMISSION EXPIRES 10/40/2020

My commission expires: Octo HO)

NOTARY ID 20164038510

 

 

 

 

 

 
Case 1:19-cv-01683-RCL Document 1 Filed 06/05/19 Page 17 of 17

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
|
DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS INDENTURE TRUSTEE
FOR MORTGAGE IT TRUST 2004-1

Case: 1:19-cv-01683
Assigned To : Lamberth, Royce C.
Assign. Date : 6/5/2019

Plaintiff Description: Pro Se General (F-Deck)
Vv. | [formerly Superior Court of the District of
| Columbia Case No:2017 CA 000093 R(RP)]
KELLEE BAKER |
Defendant |
|

 

NOTICE OF INTERESTED PARTIES

i. United States as a party to this action pursuant to 28 U.S.C. § 2410
ii. Clerk of the Superior Court for the District of Columbia

iii. Mortgage IT

iv. Computershare Holdings, Inc. d/b/a Specialized Loan Servicing LLC
v. Jeffrey Nadel

vi. Scott Nadel

vii. Daniel Mendel
